Turley, J.:
An appeal will lie from an order to discharge an attachment, although it is merely a subsidiary proceeding.
McKinney, J.:
The defect in the affidavit was amendable. The case differs from the case of Neil v. McReynolds, 8 Humph., 12, in which there was no affidavit. The act of 1843, chapter 29, makes express provision for amendments. An attachment may be issued under that act by a justice of the peace returnable to the circuit court, where there is a cause already pending, just as upon an original cause.
Motion to dismiss appeal denied, and judgment reversed.